 



Exhibit 10.47
(LOGO) [a23718a2371807.gif]

Date       6 April 2006

Our Ref     CRC/CDT/LC/MG/DS/TRITI1

PRIVATE & CONFIDENTIAL
Trio-Tech International Pte Ltd
1008 Toa Payoh North
#03-09/18
Toa Payoh Industrial Estate
Singapore 318996

Attention:   Mr Victor Ting
Chief Financial Officer

                    Manish Gupta
                    Telephone No. 6530 3206
Dear Sirs
BANKING ARRANGEMENTS
Further to the Banking Facility Letter dated 15 September 2005, Standard
Chartered Bank (the “Bank”) is pleased to advise the revision of item 4) under
“BANKING FACILITIES” and items 1) and 2) under “CONDITIONS” clauses as outlined
below, All other Facilities, terms and conditions as detailed in Facility Letter
dated 15 September 2005 shall remain unchanged.
BANKING FACILITIES

              AMOUNT   DESCRIPTION AND PRICING
4)
  SGD916,700   Paid-down balance of a 3-year term loan to support purchase of
equipment for work/contract with Advanced Micro Devices.
 
       
 
      Interest at Cost of Funds plus 3.5% p.a.

 
       
 
      Tenor
 
       
 
      3 years from date of first drawdown.

 
       
 
      Drawdown
 
       
 
      Drawdown in one tranche against documentary confirmation to be presented
to the Bank, that related contract has been awarded. 3 days notice to be given
before drawdown. Loan to be fully drawn by 31 December 2005.
 
       
 
      Repayment
 
       
 
      Repayable in 35 equal monthly instalments of SGD27,777 (excluding
interest) and final instalment of SGD27,805 (excluding interest) with effect
from January 2006.

     
Standard Chartered Bank
   
Credit Risk Control
   
Wholesale Banking
   
1 Tampines Central 5, CPF Tampines Building #03-01
   
Singapore 529508
  Tel +65 6876 0888
Robinson Road P. 0. Box 1901. Singapore 903801
  Fax +65 6260 2513

Incorporated in England with limited liability by Royal Charter 1853
The Principal Office of the Company situated in England of 1 Aldarmanbury Square
London EC2V 7SB Reference Number ZC1B
Trio-Tech International Pte Ltd Page 1 of 3

 



--------------------------------------------------------------------------------



 



(LOGO) [a23718a2371808.gif]

         
 
      Prepayment
 
       
 
      Prepayment penalty at 1.0% and partial repayment will be applied in
inverse order of maturity and may not be redrawn. The Customer is to give at
least 30 days written notice before such repayment is effected.

CONDITIONS

1)   Loans to parent company Trio-Tech International, United States of America
(directly and indirectly) and associated companies must not exceed SGD3,500,000
at all times. (Condition to be deleted).       These loans are defined as the
aggregate of any current and long term, non-trade amounts owing to the Customer.
  2)   The Customer shall maintain a minimum networth of SGD12,000,000 at all
times.       Networth is defined as the aggregate of paid-up capital and revenue
reserves, excluding revaluation reserves and deducting any loans made to the
directors in their personal capacities or to the parent company, Trio-Tech
International, United States of America directly and indirectly or other related
companies and other intangible assets.

ACCEPTANCE
To confirm your acceptance of this offer, please return the attached duplicate
copy of this supplemental letter duly signed in acceptance in accordance with
the board resolution passed on 10 October 2005 to:
Standard Chartered Bank
Client Relationships
Credit Operations
CPF Tampines Building #03-01
1 Tampines Central 5
Singapore 529508

Attention : Ms Diana Soh
We are pleased to be of continuing assistance to our company.
Yours faithfully
For and on behalf of
Standard Chartered Bank

     
/s/ Manish Gupta
 
Manish Gupta
   
Vice President
   
Local Corporates
   

Trio-Tech International Pte Ltd Page 2 of 3

 



--------------------------------------------------------------------------------



 



(LOGO) [a23718a2371808.gif]
We confirm the Customer’s acceptance of the Facilities on the terms and
conditions outlined in this supplemental letter dated 6 April 2006 :

     
/s/ Yong Siew Wai
 
for and on behalf of Trio-Tech International Pte Ltd
   
 
   
/s/ Yong Siew Wai
 
for and on behalf of Universal (Far East) Pte Ltd
   

Trio-Tech International Pte Ltd Page 3 of 3

 